EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ralph Jocke on 1/19/2022.
The application has been amended as follows: 
Claim 1, line 5, “interior area,” is changed to
--interior area,  	wherein the body further includes an air inlet opening from outside the body to the interior area--.
Claim 1, line 16, “wherein the fan is operative to cause air outside the body to be drawn into the interior area,” is changed to 
--wherein operation of the fan is operative to cause air outside the body to be drawn into the interior area,a duct, wherein the duct extends external of the body and is in fluid connection with the air inlet opening,
wherein the duct extends to an air induction opening vertically below the air inlet opening,--.
Claim 10, lines 2-5, “wherein the body further includes an air inlet opening from outside the body to the interior area through the air inlet opening,

Claim 11 is deleted.
Claim 25, lines 2-3, “wherein the body further includes an air inlet opening from outside the body to the interior area,” is deleted.
Claim 25, lines 4-7, “at least one of a duct, wherein the duct extends external to the body and is in fluid connection with the air inlet opening, wherein the duct extends to an air induction opening vertically below the air inlet opening, and” is deleted.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: upon further discussion and consideration, the prior art does not teach nor suggest an apparatus comprising a plant grow unit including a body bounding an interior area, an opening to the interior area, and an air inlet opening from outside the body to the interior area, a door openable and closeable to cover the opening, at least one grow light, a fan operative to cause air outside the body to be drawn into the interior area, a duct, wherein the duct extends external of the body and is in fluid connection with the air inlet opening, wherein the duct extends to an air induction opening vertically below the air inlet opening, a temperature sensor, at least one control circuit including a clock and at least one data store, wherein the at least one control circuit is in operative connection with the at least one grow light, the fan, and the temperature sensor, wherein the data store includes control circuit executable instructions, wherein the at least one control circuit is operative responsive at least in part to the circuit executable instructions to cause the at least one grow light to operate during at least one time period responsive at least in part to the clock, a sensed temperature in the interior area to be determined responsive to the temperature sensor, the sensed temperature to be compared to at least one threshold, the fan to operate to maintain the sensed temperature in the interior area at no greater than the at least one threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642